Title: Resolution of the President and Directors of the Literary Fund, 25 March 1820, with Jefferson’s Note, 17 October 1820
From: Literary Fund, President and Directors of the,Munford, William,Jefferson, Thomas
To: 


					
						At a Meeting of the President & Directors of the Literary fund, on Saturday, the 25th of March 1820—
						Resolved, that the following be adopted, as the form of the security to be given by the Rector and Visitors of the University of Virginia, for payment of the interest and principal of the loan directed to be made to the said Rector and Visitors, by the Resolution of this Board, bearing date the 23d instant; viz,
						Know all men by these presents, that we Thomas Jefferson, Rector, and James Breckenridge, James Madison, Joseph C. Cabell, John H. Cocke, Chapman Johnson, and Robert B. Taylor, Visitors, of the University of Virginia, are held and firmly bound to the President and Directors of the Literary fund, in the sum of eighty thousand dollars, to the payment whereof, well and truly to be made, we bind ourselves and our successors, to the said President and Directors and their successors, firmly by these presents, sealed with the common Seal of the said Rector and Visitors, & dated this   day of April, in the year one thousand eight hundred and twenty.—
						The Condition of the above Obligation is such, that, whereas the President & Directors of the Literary fund have this day loaned to the Rector and Visitors of the University of Virginia, the sum of forty thousand dollars, for the purpose of completing the buildings thereof; upon the following terms, covenants and agreements;—viz, that the lawful interest on the said sum shall be annually paid, and the principal be redeemed in five equal annual payments;—that the first instalment of said principal shall be paid at the expiration of three years from the date of the loan; and that the annual appropriation, made by law to the said University, be legally pledged to the said President & Directors, for the punctual payment of the annual interest, and redemption of the principal in manner aforesaid;—now, therefore, if the said Rector and Visitors of the University of Virginia, and their successors, shall faithfully pay to the President and Directors of the Literary fund, and their Successors, annually on the   day of April, the lawful interest on the said sum of forty thousand dollars, for three years from this date, and, annually thereafter, the lawful interest on so much of the said sum as shall then be bearing interest, until the whole of the principal shall have been paid; and also shall faithfully pay the said principal sum of forty thousand dollars, in five equal annual payments commencing as aforesaid;—applying, to the purpose of making the said payments of interest and principal, in manner aforesaid, the sums of money appropriated annually by law to the use, or for the benefit, of the University of Virginia, or so much thereof as may be requisite; which sums of money, so appropriated in each year, so far as requisite for the purpose, are hereby pledged and set apart by the said Rector and Visitors, to be applied, by the President & Directors of the Literary fund, to the payments of the said interest, and principal sum of forty thousand dollars, borrowed as aforesaid, and to no other uses, or objects, until the said payments shall have been made;—then the above Obligation shall be void, otherwise shall remain in full force and virtue.
						{seal}
					
					
						Note by TJ on verso of last page:
						“1820. Oct. 17. signed a similar bond for 20,000.D. instalments to begin 4. years from Oct. 1. and interest from same date.”
					
				